Exhibit 32.1 SECTION906 CERTIFICATION In connection with the Quarterly Report on Form10-Q of Porter Bancorp,Inc. (the “Company”) for the quarterly period ended March 31, 2017, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John T. Taylor, Chief Executive Officer of the Company, do hereby certify, in accordance with 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. PORTER BANCORP, INC. Dated:May 4, 2017 By: /s/ John T. Taylor John T. Taylor Chief Executive Officer
